Citation Nr: 0315901	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include chronic lumbosacral strain, sciatica, 
and herniated nucleus pulposus.  

2.  Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had honorable active duty in the Navy from March 
1963 to March 1967.  He served with the Army National Guard 
from April 1960 to March 1963 and from February 1972 to June 
1972, which included active duty for training from May 1960 
to November 1960, July 1961 to August 1961, and June 1962 to 
July 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claims of entitlement to service 
connection for back disabilities.  

In February 2003, the Board reopened the claims of 
entitlement to service connection for cervical spine, 
thoracic spine, and lumbar spine disabilities; granted 
service connection for a cervical spine disability; and 
denied reopening the claims of entitlement to service 
connection for right knee, left knee, and eye disabilities.  
The Board will render a decision on the claim of entitlement 
to service connection for chronic lumbosacral strain and 
defer appellate consideration of the claims of entitlement to 
service connection for sciatica and herniated nucleus 
pulposus of the lumbar spine and of entitlement to service 
connection for a thoracic spine disability pending completion 
of the development requested in the REMAND portion of this 
decision.  The other issues are no longer before the Board.  

A May 15, 2003 note from the veteran's wife, which states 
that she and the veteran were moving to a city in the 
jurisdiction of the Wichita, Kansas VARO, is drawn to the 
attention of the Phoenix, Arizona VARO for any necessary 
coordination with the Wichita, Kansas VARO.  


FINDINGS OF FACT

1.  The evidence includes a medical opinion that lower back 
pain preexisted active service and that the veteran had 
chronic lumbosacral strain at separation from service.  

2.  The evidence does not include a medical opinion that 
chronic lumbosacral strain at separation from service was due 
to the normal progress of the lower back pain that preexisted 
service.  


CONCLUSION OF LAW

Preexisting chronic lumbosacral strain was aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGSAND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim of entitlement to 
service connection for chronic lumbosacral strain in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West. 2002).  

The RO obtained the available medical records from the 
identified health care providers, and the veteran received a 
VA orthopedic examination and medical opinion in May 2003.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran and his wife provided 
sworn testimony at a March 1999 regional office hearing.  The 
November 1988 and December 2000 Board remands and multiple 
rating actions from August 1989 to July 2002 informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim of 
entitlement to service connection for chronic lumbosacral 
strain, told which party was responsible for obtaining 
specific types of evidence, provided ample opportunity to 
submit such evidence, and VA has obtained such evidence or 
confirmed its unavailability.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for chronic lumbosacral 
strain

For the veteran to establish service connection for chronic 
lumbosacral strain, the evidence must demonstrate that 
chronic lumbosacral strain was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  


The veteran has current chronic lumbosacral strain.  A valid 
claim requires proof of a present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The May 2003 VA 
orthopedic examiner stated that it was as likely as not that 
the veteran had chronic lumbosacral strain at his exit from 
service but that symptoms had been superseded by symptoms 
resulting from an August 1979 accident at a post-service job.  
Resolving all reasonable doubt in the veteran's favor, the 
veteran will be deemed to have current chronic lumbosacral 
strain, albeit masked and overwhelmed by symptoms from the 
post-service accident.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of  the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2002).  

The veteran was initially presumed sound at enlistment, but 
clear and unmistakable evidence demonstrates that he suffered 
lower back pain before service.  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  The veteran's spine may have been 
deemed normal at the March 1963 reenlistment examination, but 
the May 2003 VA orthopedic examiner opined that the veteran's 
lower back pain had onset at age 15, when he was thrown from 
a horse.  The VA orthopedic examiner opined that the same 
lower back pain existed at the veteran's entrance on to 
active duty.  

Because lower back pain clearly and unmistakably preexisted 
active service, the Board will consider the doctrine of 
aggravation and determine whether a preexisting lower back 
disorder was aggravated by service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

The presumption of aggravation applies in this case because 
the preexisting lower back pain underwent an increase in 
severity during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The May 2003 VA orthopedic examiner noted the 
veteran's lower back pain from age 15; his in-service back 
pain after lifting heavy boxes in July 1963 and being in a 
motor vehicle and rickshaw accident in Hong Kong in December 
1963; and opined that the veteran had chronic lumbosacral 
strain at separation from service, albeit masked and 
overwhelmed by symptoms resulting from an August 1979 
accident at a post-service job.  

In the absence of a medical opinion stating that chronic 
lumbosacral strain at the veteran's separation from service 
was due to the natural progress of the lower back pain that 
preexisted service, the evidence is in at least equipoise in 
favor of the veteran, and service connection for chronic 
lumbosacral strain must be granted.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  


ORDER

Entitlement to service connection for chronic lumbosacral 
strain is granted.  


REMAND

In January 2003, under newly amended VA regulations, the 
Board undertook additional development on the issues of 
entitlement to service connection for thoracic spine and 
lumbar spine disabilities.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2).  During the Board's 
development, the veteran's wife filed a May 2003 lay 
statement, and the veteran received a VA orthopedic 
examination and medical opinion in May 2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claims of entitlement to service connection for 
sciatica and herniated nucleus pulposus of the lumbar spine 
and of entitlement to service connection for a thoracic spine 
disability.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  



2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for sciatica and 
herniated nucleus pulposus of the lumbar 
spine and of entitlement to service 
connection for a thoracic spine 
disability based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

3.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



